DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “A chip” recited in line 1 should be changed to “the chip”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control section in claims 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as originally filed does not discuss or define the term “substantially.” Further, the claims do not define as to the structure(s) that define the claimed “holder-accommodating space.” Thus, one of ordinary skill in the art would not be able to .
Claim 1 and 14, recite the limitation "the chip holder, in its entirety, being substantially surrounded by a holder-accommodating space," however, the limitation is unclear. It is not clear as to the element(s) of the device that define the claimed "holder-accommodating space." The holder-accommodating space receives and supports the chip holder. Thus, it is not clear how the holder-accommodating space surrounds the entirety of the chip holder after it receives the chip holder. Further, it is not clear whether the “holder-accommodating space” is the space the just accommodates the chip holder or the space that surrounds the chip holder. Further clarification is requested and appropriate correction is required.
Claim 7 recites the limitation "the control section feedback" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al (US 2010/0240051) (hereinafter “Wang”).
Regarding clam 1, Kimball discloses a thermocycling inspection device comprising: 	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	a chip holder accommodating the inspection chip, the inspection chip is fully capable of fixing reagent to the sample flow passages (chip carrier (e.g., 1207) having a cavity for receiving the microfluidic chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	a specimen is inspected by polymerase chain reaction using the chip holder, wherein thermocycling inspection device includes (chip holder (1207) accommodating the microfluidic chip is coupled to a detector (camera 1260) for analyzing specimen within the microfluidic chip; see ¶¶ [0079] and [0098]; FIGS. 1B and 10A),  	a thermocycler that heats and cools the inspection chip (see FIGS. 1A and 10A: thermal cycler (130,1240) supporting a microfluidic chip; ¶ [0029]), and  	a detector that takes a picture of the inspection chip, and when the thermocycler heats or cools or when a picture is taken by the detector (see FIG. 10A: camera 1260; ¶ [0079] and [0098]), the thermocycler is disposed on one side of the holder-accommodating space (heating/cooling element (130) arranged below the holder-accommodating space; see FIGS.1A,1B), the detector is disposed on other side of the holder-accommodating space (CCD (1260) arranged above the holder-accommodating space and above the chip holder accommodating the inspection chip, as shown in FIG. structure
Regarding claim 2, modified Kimball discloses wherein the thermocycler includes: 	a Peltier element (130; see ¶ [0034]; FIGS. 1A-1B),  	a heat sink disposed on one of surfaces of the Peltier element (see FIG. 1A: heatsink (110) arranged at a bottom surface of the Peltier element (130); ¶ [0033]),  	a surface heater disposed on other surface of the Peltier element (heaters (160) arranged on an upper surface of the heating/cooling element (130); see FIG. 1A; ¶ [0044]), and  	a cover plate which covers the surface heater and the other surface of the Peltier element (cover (170) is arranged on the Peltier element and thus covers the surface heater and the other surface of the Peltier element; see FIGS. 1A-1B),  	the holder-accommodating space is formed to cover the cover plate (as shown in FIGS. 1A-1B, the space above the cover plate (170) reads on the holder-accommodating space, as the space receives the chip holder accommodating a microfluidic chip; FIG. 10A: chip holder (1207); ¶¶ [0029], [0049], [0079], [0087] and [0092]),  	an opening is formed in the cover plate (central opening of cover plate (170); see FIG. 1A), the opening formed in the cover plate (170) is fully capable of abutting chip holder against the surface heater (see FIG. 1A), and the heat the inspection chip in the chip-accommodating recess is heated by the surface heater (see FIG. 1A). 	 Modified Kimball further discloses wherein the chip holder includes a chip-accommodating recess for accommodating the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ 
Regarding claim 3, modified Kimball further discloses wherein a temperature sensor is disposed between the surface heater and the chip-accommodating saucer (at least temperature sensor for sensing the temperature of the thermal chuck; see ¶ [0029], [0039], [0041] and [0049]). Modified Kimball discloses wherein the inspection chip is mounted on the thermal chuck and a temperature sensor is mounted on the thermal chuck (see Kimball at ¶ [0049]). Thus, the temperature sensor is arranged between the chip-holder and the surface heater. 
Regarding claim 5, modified Kimball discloses wherein the thermocycler includes:structure rather than function (see 
Regarding claim 6, the control section of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of turns the surface heater OFF and turns the Peltier element ON, when the detection temperature detected by the temperature sensor detects the first set temperature (see FIG. 6A; ¶¶ [0044] and [0051]). 	Furthermore, Applicant is reminded that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 7, the control section of modified Kimball is coupled to the temperature sensors of the thermocycling inspection device and thus fully capable of controls the surface heater such that the detection temperature becomes equal to the second set temperature in a state where the Peltier element is OFF, thereby maintaining the second set temperature for predetermined time, when the detection temperature detected by the temperature sensor detects the second set temperature (see FIG. 6A; ¶¶ [0044] and [0051]). 	Furthermore, Applicant is reminded that a recitation directed to the manner in structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed thermocycling inspection device and thus since the structure is the same, the claimed functions are apparent.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang as applied to claim 2 above, and further in view of Chu et al (US 6,337,435) (hereinafter “Chu”).
Regarding claim 4, modified Kimball discloses all of the limitations of thermocycling inspection device according to claim 2.   	Modified Kimball does not explicitly disclose a holder-pressing lid which covers the chip holder disposed in the holder-accommodating space, wherein a fluorescence detection window is formed in the holder-pressing lid, a transparent substrate is provided on the holder-pressing lid on a side of the holder-accommodating space, and the transparent substrate covers the fluorescence detection window and presses the chip holder. 	Chu discloses a thermocycling inspection device comprising a temperature block (61) including fins (62), Peltier module and a holder having a plurality of wells (64). See FIG. 4 and col. 5, lines 40-48. Chu further discloses wherein the thermocycling inspection device further includes a holder-pressing lid (pressure plate assembly (72) mounted on a frame (85); see Chu, FIG. 4). The holder-pressing lid includes a 
Regarding clam 14, Kimball discloses a thermocycling inspection device comprising:   	a thermocycler for heating and cooling an inspection chip (see FIGS. 1A and 10A: thermal cycler (100,1240) supporting a microfluidic chip; ¶ [0029]),  	a detector that takes a picture of the inspection chip (see FIG. 10A: camera 1260; ¶ [0079] and [0098]), and  	wherein the thermocycler includes: 	 a Peltier element (130; see ¶ [0034]; FIGS. 1A-1B),  	a heat sink disposed on one of surfaces of the Peltier element (see FIG. 1A: .
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (US 2013/0078610) (hereinafter “Kimball”) in view of Cohen et al (US 2006/0101830) (hereinafter “Cohen”) and Rea (US 2013/0331298). 
Regarding clams 8 and 15, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]),  	the chip holder accommodates the inspection chip (chip carrier (e.g., 1207) includes a cavity for receiving the chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]), and 	the chip holder further includes  	a chip-accommodating recess that accommodates the inspection chip therein (chip carrier (1207) includes a recess for receiving the inspection chip; see FIGS. 1B and 10A; ¶ [0079] and [0092]-[0093]). 	Modified Kimball does not explicitly disclose wherein the chip-accommodating recess of the chip holder is of a saucer-shape having a recess provided in a central portion of the chip-accommodating saucer. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the chip-accommodating recess accommodating the inspection chip to have a saucer shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See MPEP 2144.04 IV.B. 	Modified Kimball does not explicitly disclose wherein the chip holder further includes a holder holding the chip-accommodating saucer. However, Modified Kimball does disclose wherein the inspection chip received within the chip holder (1207) is placed on a thermal cycler (see FIG. 10A; ¶ [0035]-[0036] of Kimball). 	Cohen discloses a system comprising a thermal cycler, a sample block (11), thermoelectric modules (12), a heat sink (13), and a holder (26) for holding for holding structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (US 2013/0078610) (hereinafter “Kimball”) in view of Wang et al (US 2010/0240051) (hereinafter “Wang”) Cohen et al (US 2006/0101830) (hereinafter “Cohen”) and Rea (US 2013/0331298). 
Regarding clams 9 and 12, Kimball discloses a chip holder comprising:  	 an inspection chip (microfluidic chip; see FIGS. 1B and 10A; ¶ [0049]), structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed chip holder and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 10, modified Kimball further disclose wherein a positioning recess corresponding to the positioning projection is formed in the inspection chip (see, e.g., ¶ [0075] of Rea). 	Modified Kimball does not explicitly disclose wherein the positioning projection is formed on the chip-accommodating saucer. However, it would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the positioning projection of modified Kimball on the chip-accommodating 
Regarding claim 11, modified Kimball does not explicitly disclose wherein the chip-accommodating saucer is made of material having higher thermal conductivity than the holder. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the recess of the inspection holder of modified Kimball to have a higher thermal conductivity than the holder because such modification would facilitate rapid change of the temperature of the inspection chip within the recess of the holder while selectively preventing the heat conduction to the other parts of the device including the holder. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Wang, Cohen and Rea as applied to claim 9 above, and further in view of Kumar et al (US 2010/0240044) (hereinafter “Kumar”).
Regarding claim 13, modified Kimball discloses all of the limitations of the thermocycling inspection device according to claim 9.  	Modified does not explicitly disclose a transparent film which is attached to the holder to prevent oil added to the chip-accommodating saucer from overflowing. 	Kumar discloses an inspection chip comprising a plurality of reaction chambers and a transparent film covering the inspection chip (see Kumar at ¶ [[0026] and 0083].
 					Response to Arguments
Applicant's arguments filed on May 04, 2021 have been fully considered but they are not persuasive. 
Applicant contends that the 35 U.S.C. 112(f) does not apply to the claims, as amended. 
In response, Claim limitations "control section” and “chip-pressing material" have been interpreted under 35 U.S.C. 112(f), because it use a generic placeholder "section and material" coupled with functional language without reciting sufficient structure to achieve the claimed function. If the Applicant wishes that claims not to be interpreted under 35 U.S.C. 112(f), it is suggested to amend the limitation(s), the “control section” recited in claims 5 and 7; and the “chip-pressing material” recited in claims 8, 9 and 15.
Applicant further contends that Kimball does not disclose the claimed “the chip holder, in its entirety, being substantially surrounded by a holder-accommodating space.” See page 13 of the Remarks filed on May 04, 2021.
In response, the limitation “holder-accommodating space” is broad. The claims do not define as to element(s) of the device that constitute the claimed “holder-accommodating space.” The limitation “holder-accommodating space” can be 
Applicant further contends that:  	“The outstanding Action clearly acknowledges that Kimball does not disclose the applicant’s claimed “chip-pressing material for pressing the inspection chip accommodated in the chip-accommodating saucer against the chip-accommodating saucer.” The Action then argues that Kimball’s chip being securely place on Kimball’s carrier 1207 meets the applicant’s claimed chip-pressing material. The applicant respectfully disagrees.” See page 14 of the Remarks.
Examiner respectfully disagrees. While Kimball does disclose wherein the chip is securely placed on the chip holder (carrier (1207)) that is supported on a thermal cycler for controlling the temperature of the reaction in the chip (see Kimball at ¶ [0092]; FIGS. 1B and 10A), Kimball does not disclose the claimed chip-pressing material. As discussed in the rejection, the reference of Rea is relied upon for disclosing the claimed chip-pressing material.  						Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799